UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52825 4th Grade Films, Inc. (Exact Name of registrant as specified in its Charter) Utah 20-8980078 (State or other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1338 S. Foothill Drive, #163 Salt Lake City, Utah 84108 (Address of Principal Executive Offices) (801) 649-3519 (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark ifthe Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] 1 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant’s most recently completed second fiscal quarter. The market value of the voting stock held by non-affiliates was $100,000, based on 400,000 shares held by non-affiliates. These computations are based upon the bid price of $0.25 for the common stock of the Company on the OTC Bulletin Board of the Financial Industry Regulatory Authority, Inc. (“FINRA”) on July 21, 2010. As of December 31, 2009, the Registrant had 2,345,000 shares of common stock outstanding. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: September 24, 2010:Common - 2,345,000 shares. Documents incorporated by reference: See Part IV, Item 15. 2 TABLE OF CONTENTS PART I 4 ITEM 1.BUSINESS 4 ITEM 1A.RISK FACTORS 7 ITEM 2.PROPERTIES 7 ITEM 3.LEGAL PROCEEDINGS 7 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 PART II 7 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PRUCHASES OF EQUITY SECURITIES 7 ITEM 6.SELECTED FINANCIAL DATA 9 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 9A(T).CONTROLS AND PROCEDURES 23 ITEM 9B.OTHER INFORMATION 23 PART III 24 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 24 ITEM 11.EXECUTIVE COMPENSATION 26 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 27 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 28 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV 30 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 30 SIGNATURES 30 3 FORWARD LOOKING STATEMENTS In this Annual Report, references to “4th Grade,” “4th Grade Films,” the “Company,” “we,” “us,” and “our” refer to “4th Grade Films, Inc.,” the Registrant. This Annual Report contains certain forward-looking statements and for this purpose any statements contained in this Annual Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the markets in which 4th Grade Films may participate, competition within 4th Grade Films’ chosen industry, technological advances and failure by us to successfully develop business relationships. PART I ITEM 1.BUSINESS Business Development Historical Business Developments of 4th Grade Films · April 25, 2007 - Articles of Incorporation filed with the Utah Division of Corporations. · The Unanimous Consent of the Board of Directors of Hangman Productions Inc., the Company’s former parent, dated April 25, 2007, stated that Company was organized to “raise capital to pursue operations in the film production and distribution industries” and “to finance, produce, own and market a feature length film.” · May 14, 2007 – Filed Articles of Amendment to the Articles of Incorporation filed with the Utah Division of Corporations, amending the rights and preferences of its convertible preferred stock, Series A, to indicate that it was convertible on a 10 shares of common stock for one share of preferred stock basis. · May 16, 2007 - Raised $90,000 in a private placement of preferred stock to accredited investors and sophisticated investors pursuant to Rule 506, to produce a feature film. · May 2007 to June 2007- Completed pre-production of its first feature film (FOUR STORIES OF ST. JULIAN), which included: casting actors, hiring crew, securing shooting location, constructing sets, renting equipment and arranging housing and catering. · July 2007 to August 2007 - Completed production of FOUR STORIES OF ST. JULIAN. · September 2007 to May 2008 - Completed post-production of FOUR STORIES OF ST. JULIAN, which included: editing, music soundtrack, ADR (voice-over), color correction and final sound work. · June 1, 2008 – Hangman Productions, Inc., the Company’s former parent, sold 4th Grade Films. · June 2008 to July 2009 – Submitted FOUR STORIES OF ST. JULIAN to a variety of film festivals competitions throughout North America and Europe.FOUR STORIES OF ST. JULIAN was selected as an official finalist at the 2009 Canada International Film Festival, an official selection of the Rainier Independent Film Festival and was also awarded the Gold Kahuna Award of Excellence in the Filmmaking at the 2009 Honolulu International Film Festival. · July 15, 2009 – Engaged Circus Road Films, Inc. (“Circus Road Films”), a producer’s agent, to represent FOUR STORIES OF ST. JULIAN and solicit distribution, television licensing and international sales agency agreements from established licensors of rights to feature films. · March 22, 2010 – Signed a distribution agreement for FOUR STORIES OF ST. JULIAN with Vanguard Cinema and granted the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada. 4 Business Principal Products or Services and Their Markets 4th Grade is an independent film production company. The Company is engaged in developing content, securing financing, producing, marketing and distributing films within the independent film community. The Company focuses on independent film projects with budgets ranging from $25,000 to $250,000. Independent films are often distinguishable by their content or style where the writer or director’s original authorial intent or personal creative vision is usually maintained in the final film. Additionally, the term “independent film” is typically used to describe less commercially driven art films which are significantly different from the norms of plot-driven, mainstream traditional “Hollywood” cinema. Current Film Projects 4th Grade developed, financed and produced a feature-length film, FOUR STORIES OF ST. JULIAN (the “Film” or “St. Julian”). The company recently signed a distribution agreement for FOUR STORIES OF ST. JULIAN with Vanguard Cinema and granting the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada. The Company continues to seek distribution or licensing of its film in further international markets including Europe and Asia.In addition to seeking further distribution for the Film, 4th Grade seeks new film projects and plans to begin pre-production of another film project within the next twelve months. For further information on the Company’s operations, see Part II, Item 7, Plan of Operation. Distribution Methods of the Products or Services Through its relationship with Circus Road Films, Vanguard Cinema and others, the Company seeks to distribute and/or license FOUR STORIES OF ST. JULIAN to domestic market retailers and international markets. Competitive Business Conditions and Smaller Reporting Company's Competitive Position in the Industry and Methods of Competition The film production industry is highly competitive.Competition ranges from start-up production companies, like 4th Grade, to billion-dollar, multi-national conglomerates.The Company is positioned within the industry as an independent producer of film content. 4th Grade faces competition from both within the independent filmmaking community and the broader film industry. In addition to the large studios there are thousands of smaller productions companies that produce either studio-backed or independent films. The Company’s strategy is to market specifically to the direct-to-video and wholly electronic distribution channels. The Company believes that its primary competition in the direct-to-video and electronic distribution channels are other independent filmmakers and smaller production companies. However many large film studios and production companies are marketing their film projects in the direct-to-video and electronic channels due to the lower marketing costs involved in distribution through these channels. Given the low barriers to entry, virtually all filmmakers can become the Company’s competition in the direct-to-video and electronic distribution space. Dependence on One or a Few Major Customers Currently the Company’s financial success relies on the success of the Company’s film content.Currently the Company’s only produced content is St. Julian and the Company only has one distributor engaged to distribute the Film. 5 Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration Other than possibly applying for a trademark on the Company’s name, 4th Grade Films, Inc., the Company does not foresee filing any applications for patents or licenses. Other than an agreement with Savage Pictures, LLC (“Savage Pictures”), a Utah limited liability company, whereby Savage is entitled to receive ten percent (10%) of the net proceeds from St. Julian, the Company does not plan to execute any franchise, concession, royalty agreements or labor contracts. Savage Pictures will receive 10% of St. Julian’s net proceeds, which shall take into account deductions including without limitation, production costs, post-productions costs, and marketing costs. The Company will provide Savage Pictures with annual reports and make payments according to these reports, provided that a report need not be issued if St. Julian has not accumulated revenue in the reporting period. The agreement with Savage was executed and effective as of February 20, 2008. Effect of Existing or Probable Governmental Regulations on the Business Exchange Act We are subject to the following regulations of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and applicable securities laws, rules and regulations promulgated under the Exchange Act by the SEC.Compliance with these requirements of the Exchange Act will also substantially increase our legal and accounting costs. Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Exchange Act, and subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.”That designation will relieve us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002.The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence.It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act will substantially increase our legal and accounting costs.The cost to develop, document and implement the internal control and disclosure procedures required under the Sarbanes/Oxley Act cost the Company approximately $3,000. Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A.Matters submitted to stockholders at a special or annual meeting thereof or pursuant to a written consent will require us to provide our stockholders with the information outlined in Schedules 14A (where proxies are solicited) or 14C (where consents in writing to the action have already been received or anticipated to be received) of Regulation 14, as applicable; and preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to our stockholders. 6 We are also required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities and Exchange Commission on a regular basis, and will be required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Research and Development Costs During the Last Two Fiscal Years None; not applicable. Cost and Effects of Compliance with Environmental Laws None; not applicable. Number of Total Employees and Number of Full Time Employees Other than the Company’s three executive officers and directors, the Company has no employees.Effective as of April 1, 2008, the Company’s officers and directors resolved to suspend the payment of salaries until the Company generates positive operating cash flow.Salaries will be reinstated once the Company generates positive operating cash flow on a quarterly basis. Reports to Security Holders You may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may also find all of the reports that we have filed electronically with the SEC at their internet site www.sec.gov ITEM 1A.RISK FACTORS We are not required to provide risk factors; however, we are subject to all of the risks inherent in a small company like ours, which has limited cash resources and a limited public market for our outstanding shares. ITEM 2.PROPERTIES 4th Grade’s executive officer currently provides office space, use of telephone lines and computer systems to the Company. The Company accrues a liability to the Company’s President, James Doolin, at $75 per month for use of the office space, telephone and computer systems.The Company used an allocation method of these expenses estimated by the Company. The Company estimates that if these expenses were recorded on a stand-alone basis the Company would incur $225 per quarter in expenses.In addition, the Company leases a mail box for approximately $150 per year. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We have not submitted a matter to a vote of our shareholders during the year ended June 30, 2010. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 Market Information The Company shares are traded on the OTC Bulletin Board, the symbol is FHGR.The Company shares have been quoted on the OTC Bulletin Board since April 28, 2009. The following quotes are through the most recent year end: Period High Bid Low Bid April 28, 2009 through June 30, 2009 July 1, 2009 through September 30, 2009 October 1, 2009 through December 31, 2009 January 1, 2010 through March 31, 2010 April 1, 2010 through June 30, 2010 Holders The number of record holders of the Company’s common stock, as of the date of this Annual Report, is approximately 60. Dividends The Company has not declared any dividends with respect to its common stock and does not intend to declare any dividends in the foreseeable future.The future dividend policy of the Company cannot be ascertained with any certainty.There are no material restrictions limiting, or that are likely to limit, the Company’s ability to pay cash dividends on its common stock. Securities Authorized for Issuance Under Equity Compensation Plans Equity Compensation Plan Information The following information is provided as of June 30, 2010: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluded securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by shareholders - - - Equity compensation plans not approved by shareholders - - - Total - - - 8 Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We have sold no unregistered securities during the period covered by this Annual Report; however, the following indicates information about all securities issued by us since inception: On or about April 25, 2007, the Company issued 745,000 common shares to the Company’s former parent, Hangman Productions, Inc., for expenses incurred by Hangman Productions, Inc., for incorporating the Company. On or about May 15, 2007, the Company offered a no minimum and a 30,000 share maximum of its Preferred Stock, Series A, at a price of $3.00 per share pursuant to Rule 506 of Regulation D of the Securities and Exchange Commission. The Company completed the offering on or about June 1, 2007, selling all 30,000 shares for gross proceeds of $90,000. These proceeds were used to commence operations and begin production of St. Julian. On August 31, 2008, all 30,000 shares outstanding of the Preferred Stock, Series A, were converted into 300,000 shares of Common Stock - one (1) preferred share for ten (10) shares of fully paid and nonassessable shares of Common Stock. On May 20, 2008, the Company completed another offering.The Company offered 1,300,000 shares of common stock at a price of $0.04 per share. This offering was conducted under Rule 506 of Regulation D of the Securities and Exchange Commission.This offering was subsequently closed May 31, 2008, with the Company having sold a total of 1,300,000 shares for gross proceeds of $52,000. We issued these securities to persons who were either “accredited investors,” or “sophisticated investors” who, by reason of education, business acumen, experience or other factors, were fully capable of evaluating the risks and merits of an investment in us; and each had prior access to all material information about us. We believe that the offer and sale of these securities was exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Sections 4(2) and 4(6) thereof, and Rule 506 of Regulation D of the Securities and Exchange Commission. Section 18 of the Securities Act preempts state registration requirements for sales to these classes of persons. Use of Proceeds of Registered Securities We have no proceeds from the sale of registered securities. ITEM 6.SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-Looking Statements When used in this Annual Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act and Section 21e of the Exchange Act regarding events, conditions, and financial trends that may affect the 4th Grade Films’ future plans of operations, business strategy, operating results, and financial position.Persons reviewing this Annual Report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors.Such factors are discussed further below under “Trends and Uncertainties”, and also include general economic factors and conditions that may directly or indirectly impact our financial condition or results of operations. 9 Plan of Operation The Company’s plan of operations for the next 12 months is to continue with its current efforts in the independent film production arena.4th Grade has been involved in the film production primarily focused on developing, financing, producing, marketing and distributing film content within the independent film market. 4th Grade produced a feature-length film, FOUR STORIES OF ST. JULIAN (the “Film” or “St. Julian”). The company recently signed a distribution agreement for FOUR STORIES OF ST. JULIAN with Vanguard Cinema and granting the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada. The Company continues to seek distribution or licensing of its film in further international markets including Europe and Asia.In addition to seeking further distribution for the Film, 4th Grade seeks new film projects and plans to begin pre-production of another film project within the next twelve months. Results of Operations Overview The year ended June 30, 2010 resulted in a net loss of ($96,027).The year ended June 30, 2009, resulted in a net loss of ($29,105). The basic loss per share for the year ended June 30, 2010, was ($0.04) and a loss per share of ($0.01) for the year ended June 30, 2009. Details of changes in revenues and expenses can be found below. Revenues The Company has not generated any revenue since inception.The Company signed a distribution agreement for St. Julian in March 2010. The Film will be released in August 2010. The Company plans to begin receiving revenue associated with the film within three months following the release of the Film; however, the Company cannot predict the amount of revenue it will receive from the distribution of the Film. Operating Expenses Operating expense for the year ended June 30, 2010, increased to $94,012 compared to $28,088 for the year ended June 30, 2009. The increase can be attributed to the impairment of the unamortized film costs of $75,323 incurred during the 12 month period ended June 30, 2010. Interest Expenses Interest expense for the year ended June 30, 2010, was $1,915, compared to $917 for the year ended June 30, 2009. The outstanding Notes Payable balances were higher in the year ended June 30, 2010; therefore, the Company incurred greater interest expenses in 2010 compared with 2009. Liquidity and Capital Resources Balance Sheet Information: The following information is a summary of our balance sheet as of June 30, 2010: Summary Balance Sheet as of June 30, 2010 Total Current Assets Total Assets Total Liabilities Accumulated Deficit Total Stockholders’ Deficit 10 As of June 30, 2010, our total current assets were $1,455 and consisted of cash and prepaid expenses. Because the Company has accumulated losses since inception, has minimal assets, and has limited sales activity the Company’s auditor believes that these factors raise substantial doubt about the Company’s ability to continue as a going concern.With monies that the Company’s management has agreed to advance the Company and its existing cash balance of $830, as of June 30, 2010, the Company deems that it has adequate resources for the Company’s planned operations for the next 12 months. Management anticipates average monthly expenditures to range between $1,000 and $1,500 per month.Management is unable to forecast the revenue that the Film will generate, but given the fact that the Company’s management has agreed to advance the Company monies not to exceed $50,000, the Company should have sufficient funds to continue to operate over the next twelve months.If the Company needs funds in excess of $50,000, it will be up to the Company’s management to raise such monies.These funds may be raised as either debt or equity, but management does not have any plans or relationships currently in place to raise such funds.There can be no assurance that such additional funding, if needed, will be available on terms acceptable to the Company, or at all. The Company’s ability to continue as a going concern is dependent on management’s ability to generate revenue and to manage the Company’s expenses.Management will continue to seek to exploit opportunities to enhance the value of the Company and its profitability. Funding Through Private Placements The Company has completed the following three transactions to finance its formation and operations: (1) On or about April 25, 2007, the Company issued 745,000 common shares to the Company’s former parent, Hangman Productions, Inc., for expenses incurred by Hangman Productions, Inc., for incorporating the Company. (2) On or about May 15, 2007, the Company offered a no minimum and a 30,000 share maximum of its Preferred Stock, Series A, at a price of $3.00 per share pursuant to Rule 506 of Regulation D of the Securities and Exchange Commission. The Company completed the offering on or about June 1, 2007, selling all 30,000 shares for gross proceeds of $90,000. These proceeds were used to commence operations and begin production of St. Julian. On August 31, 2008, all 30,000 shares outstanding of the Preferred Stock, Series A, were converted into 300,000 shares of Common Stock - one (1) preferred share for ten (10) shares of fully paid and nonassessable shares of Common Stock. (3) On May 20, 2008, the Company completed another offering.The Company offered 1,300,000 shares of common stock at a price of $0.04 per share. This offering was conducted under Rule 506 of Regulation D of the Securities and Exchange Commission.This offering was subsequently closed May 31, 2008, with the Company having sold a total of 1,300,000 shares for gross proceeds of $52,000. Funding Future Acquisitions and Operations Our ability to fund our operations and acquisitions is discussed above under “Plan of Operations.” Off-Balance Sheet Arrangements None. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4th Grade Films, Inc. [A Development Stage Company] Financial Statements and Report of Independent Registered Public Accounting Firm June 30, 2010 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 13 Balance Sheets - June 30, 2010 and 2009 14 Statements of Operations for the Years Ended June 30, 2010 and 2009 and for the period from inception [April 25, 2007] through June 30, 2010. 15 Statement of Stockholders’ Deficit for the period from inception [April 25, 2007] through June 30, 2010. 16 Statements of Cash Flows for the Years Ended June 30, 2010 and 2009 and for the period from inception [April 25, 2007] through June 30, 2010. 17 Notes to the Financial Statements 18-22 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders 4th Grade Films, Inc. We have audited the accompanying balance sheets of 4th Grade Films, Inc. [a development stage company] as of June 30, 2010 and 2009, and the related statements of operations, stockholders’ deficit, and cash flows for the years ended June 30, 2010 and 2009 and for the period from inception [April 25, 2007] through June 30, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of 4th Grade Films, Inc. (a development stage company) as of June 30, 2010 and 2009, and the results of their operations and their cash flows for the years ended June 30, 2010 and 2009 and for the period from inception [April 25, 2007] through June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has accumulated losses, minimal assets, negative working capital, and is still developing its planned principal operations.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ MANTYLA MCREYNOLDS LLC Mantyla McReynolds, LLC Salt Lake City, Utah September 24, 2010 13 4th Grade Films, Inc. [A Development Stage Company] BALANCE SHEETS June 30, 2010 and 2009 6/30/2010 6/30/2009 [audited] [audited] Assets Current Assets Cash $ $ Prepaid Expenses - Total current assets Film Costs Total Assets $ $ Liabilities Current Liabilities Accounts Payable $ $ Accrued Liabilities - related party Income Taxes Payable Total Current Liabilities Long Term Liabilities Note Payable - Shareholder Total Long Term Liabilities Total Liabilities Stockholders' Deficit Preferred Stock - 5,000,000 shares authorized at $0.01 par; no shares issued and outstanding (Series A Convertible) - - Common Stock - 50,000,000 shares authorized at $0.01 par; 2,345,000 shares issued and outstanding Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements 14 4th Grade Films, Inc. [A Development Stage Company] STATEMENTS OF OPERATIONS For the years ended June 30, 2010 and 2009 and for the period from Inception [April 25, 2007] through June 30, 2010 For the For the Year Year Since Inception Ended Ended through 6/30/2010 6/30/2009 6/30/2010 Revenues $
